89 F.3d 851
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellant,v.Anthony GAULT, Defendants-Appellees.
No. 96-2093.
United States Court of Appeals, Tenth Circuit.
June 4, 1996.

Before BALDOCK, HENRY, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
On May 3, 1996, this court issued an emergency stay of the district court's April 19, 1996, order releasing defendant to a halfway house.   That stay was to remain in effect "pending a decision from this court in No. 95-2196."   This panel has now decided No. 95-2196 and has concluded in that case that the district court erred in suppressing evidence seized after a search of defendant's gym bag.   In light of this court's decision in No. 95-2196, we hereby VACATE the district court's April 19, 1996, order releasing defendant to a halfway house.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3